Citation Nr: 1039257	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  02-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for service-connected residuals of a gunshot wound of the left 
foot.

2.  Entitlement to an increased rating for a service-connected 
residual scar of the left buttock, rated as noncompensable prior 
to January 31, 2003, and 10 percent disabling from that date. 

3.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1968, and from September 1974 to September 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Montgomery, 
Alabama, that in pertinent part granted an increased 10 percent 
rating for service-connected residuals of a gunshot wound of the 
left foot, and denied an increase in a noncompensable rating for 
a service-connected scar of the left buttock, a residual of a 
gunshot wound.  A personal hearing was held before the 
undersigned Veterans Law Judge in December 2005.  In a May 2006 
decision, the Board remanded the case for further evidentiary 
development.

In an October 2007 rating decision, the Appeals Management Center 
(AMC), in pertinent part, granted a 10 percent rating for a 
service-connected scar of the left buttock, effective January 31, 
2003, and granted service connection for osteoarthritis of the 
left hip, as secondary to the service-connected scar.  Hence the 
issue of entitlement to an increased rating is characterized as 
listed on the first page of this decision.

In August 2009 decision, the Board denied an increase in a 10 
percent rating for tinnitus, granted a 10 percent rating for 
bilateral hearing loss, and granted a 50 percent rating for PTSD.  
The Board also remanded the issues of entitlement to higher 
ratings for residuals of a gunshot wound of the left foot and a 
scar of the left buttock for additional procedural development.  
The case was subsequently returned to the Board.  

In an August 2009 rating decision, the RO effectuated the Board's 
decision, and assigned a 50 percent rating for posttraumatic 
stress disorder (PTSD), and a 10 percent rating for hearing loss, 
effective February 10, 2003.  As a notice of disagreement has not 
been received from the Veteran as to these issues, they are not 
in appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.

The issue of service connection for a TDIU rating is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a gunshot wound of the left foot 
are manifested by arthritis, slight limitation of motion of the 
ankle, a few shrapnel fragments in the left foot and ankle, and 
no more than moderate muscle injury of the left foot.

2.  Prior to January 31, 2003, the Veteran's scar of the left 
buttock was no more than 5-inches by 1/2-inch, and was well-healed, 
non-tender, superficial, and non-adherent, and it produced no 
functional impairment.

3.  From January 31, 2003, the Veteran's scar of the left buttock 
was no more than 12.5 by 1 centimeters, and was well-healed, 
tender, superficial, stable, and non-adherent, and it produced no 
functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5284; 38 C.F.R. § 4.73, Diagnostic 
Codes 5310, 5311, 5312 (2010).  

2.  Prior to January 31, 2003, the criteria for a compensable 
rating for a scar of the left buttock are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.31, § 4.118, Diagnostic 
Code 7804 (2002 and 2008).

3.  From January 31, 2003, the criteria for a rating in excess of 
10 percent for a scar of the left buttock are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002 and 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2001.  Additional notice was sent after the 
December 2001 rating decision by letters dated in November 2003, 
June 2006, August 2009, and November 2009, and the claims were 
readjudicated in a December 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and records from the 
Social Security Administration (SSA), assisted the appellant in 
obtaining evidence, afforded the appellant physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

Service treatment records dated in November 1968 reflect that the 
Veteran suffered small shrapnel wounds of the left lateral leg 
and dorsal surface of the foot, and a subcutaneous rifle wound to 
the left buttock, described as a "graze."

In an April 1979 rating decision, the RO granted service 
connection and a noncompensable rating for residuals of a gunshot 
wound of the left foot, and a 
noncompensable rating for a scar of the left buttock, a residual 
of a gunshot wound.

The Veteran contends that his service-connected residuals of a 
gunshot wound of the left foot, and residual scar from a gunshot 
wound of the left buttock, are more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease or 
injury and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.

The Board has reviewed all the evidence in the Veteran's 
voluminous claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Residuals of a Gunshot Wound of the Left Foot

In December 2000, the Veteran filed a claim for an increased 
rating for his service-connected residuals of a gunshot wound of 
the left foot.

The RO has rated the Veteran's residuals of gunshot wound of the 
left foot as 10 percent disabling from December 4, 2000, and in 
its December 2001 decision, recharacterized the disability as 
residuals of a gunshot wound of the left foot, with early 
degenerative joint changes.

The Veteran is currently service-connected for the residuals of a 
gunshot wound to the left foot.  Evaluation of residuals of shell 
fragment wound injuries includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as well 
as the deeper structures and residual symptomatic scarring.  See 
38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54 (2010).   In considering the residuals of such 
injuries, it is essential to trace the medical-industrial history 
of the disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past periods, 
and the course of the recovery to date.  38 C.F.R. § 4.41 (2010). 

At a May 2001 VA examination of the left foot, the Veteran 
complained of pain in the left foot and ankle if he did prolonged 
standing or long distance driving.  He also reported pain in his 
feet at night.  He denied subsequent injuries to his feet.  He 
worked as a landscaper and wore boots every day while working on 
yards, and the boots aggravated the pain in his feet.  He used no 
crutches, braces or canes.  On examination, he ambulated with a 
steady gait.  He could rise on his heels and toes, and could 
tandem walk and do a full squat.  On examination of the lower 
extremities, there was no edema, swelling, or varicosities.  He 
had no abnormal vascular changes.  There were no anatomical or 
functional defects of the feet, and no deformities.  He had full 
range of motion of the toes, and an essentially normal foot 
examination.  He had full active range of motion of the ankles.  
An X-ray study of the left foot showed shrapnel in the soft 
tissue of the left foot, and hallux valgus deformity bilaterally, 
right greater than left.  The examiner diagnosed shrapnel in the 
soft tissue of the left foot, bilateral hallux valgus deformity, 
shrapnel in the soft tissue of the ankle, and degenerative joint 
disease of both ankles.

At a December 2002 RO hearing, the Veteran testified that his 
foot swelled up daily.  He sometimes had to stop working in his 
job as a landscaper because of foot/ankle pain.  He took over-
the-counter medication for the pain regularly until the 
medication stopped working.  He said that his ankle hurt all the 
way up to his knee, and sometimes he limped after working.  

At a January 2003 VA examination of the feet, the Veteran 
complained of numbness, stiffness, and pain in his left foot.  He 
had frequent twisting of his left ankle, and it gave way 
frequently.  He said he was a landscaper and had to do a lot of 
climbing, walking and standing which increased the pain, 
stiffness, swelling and weakness.  He stated that he had a lot of 
cramping at night when trying to sleep.  On examination of the 
left foot, there was mild pain with manipulation of the foot, 
with no edema or swelling.  The examiner diagnosed bilateral 
significant flat feet.  An X-ray study showed bilateral pes 
planus deformity with bilateral calcaneal spurs, and shrapnel 
within the soft tissue of the left foot.  The pertinent diagnoses 
were bilateral pes planus, bilateral calcaneal spurs, and 
shrapnel within the soft tissue of the left foot.

Records reflect that the Veteran fractured his right ankle in 
November 2002 and subsequently underwent a right below-the-knee 
amputation in January 2004.  He has not worked since November 
2002.  SSA records reflect that the Veteran was awarded 
disability benefits based on his right leg disability and 
anxiety-related disorders, and was found to have become disabled 
in November 2002.

At a May 2004 VA examination, the Veteran reported that his left 
foot was swollen constantly  and the pain was steady.  He had 
flare-ups with prolonged standing and walking.  He was able to 
stand up to five hours continuously before he needed to sit down.  
He did not recall losing any time from gainful employment due to 
his left foot problem.  He used over-the-counter medication for 
pain in the left knee and foot.  On examination, there were no 
identifiable scars of the left foot.  Plantar flexion was 35 
degrees and dorsiflexion was 10/20 with no pain.  There was no 
limitation of motion due to pain as a result of fatigue, weakness 
or lack of endurance following repetitive use.  There were no 
signs of edema, instability, weakness, or tenderness of the left 
foot.  He ambulated with crutches with full weight on the left 
foot with no apparent pain.  The skin over the left foot was warm 
and dry with no vascular changes.  Subtalar motion, supination, 
and pronation were not restricted or associated with pain.  There 
were no hammertoe, high arch or clawfoot deformities noted.  He 
had a moderate pes planus condition correctable with 
manipulation.  An X-ray study showed a 2 by 2 millimeter shrapnel 
fragment within the proximal one-third of the third metatarsal of 
the left foot, with no signs of osteomyelitis or soft tissue 
swelling, and there was moderate pes planus.  The diagnosis was 
status post shrapnel wound of the left foot.  The examiner opined 
that he was unable to identify any functional loss due to pain 
due to the Veteran's service-connected foot disorder, based on 
negative examination and benign X-ray findings.

At a December 2005 Board hearing, the Veteran stated that he had 
swelling and pain in the left foot and ankle, and instability in 
the left ankle.

At an October 2006 VA examination, the examiner noted that the 
claims file was available for review, and discussed pertinent 
medical evidence.  The Veteran complained of pain, weakness, 
stiffness, swelling, heat, redness, fatigability and lack of 
endurance of the left foot and ankle.  He reported mild pain at 
rest.  He said that on standing, he had varying degrees of pain, 
and that walking increased his pain to a level 8/10.  He took 
Motrin for pain.  He said that his left foot pain was 
precipitated by standing and walking, and alleviated by rest.  He 
denied use of crutches, brace, cane or corrective shoes, but used 
a wheelchair.  He said he used corrective shoes in the past.  He 
said the left foot disability did not interfere with his 
occupation because he was retired.  He said the left foot 
disability interfered with his activities of daily living because 
he was unable to do a lot, and could not go anywhere.  He 
reported periods of left ankle flare-ups which were a level 8/10, 
and depended on his usage of the left ankle.  He said he had to 
sleep with his foot off the edge of the bed.  He reported a 75 
percent functional loss of the left ankle and foot, denied 
dislocation or subluxation of the ankle, and complained of 
redness, itching, and soreness of the left ankle.

On examination, the Veteran ambulated with his right leg 
prosthesis somewhat with no assistive devices.  His gait was a 
shifting gait with a lean and a rock, due to the unequal length 
between his prosthesis and his left leg.  On examination of the 
left ankle, there was no erythema, edema, swelling, or deformity.  
There was a mild amount of tenderness to palpation.  Range of 
motion of the left ankle was as follows:  plantar flexion from 0 
to 20 degrees with limitation due to moderate pain, and 
dorsiflexion from 0 to 10 degrees with limitation due to moderate 
pain.  There was no additional loss in degrees of the left ankle 
motion due to pain, fatigue, or lack of endurance following 
repetitive movements.  On examination of the left foot, the 
Veteran was able to rise on his left toe and able to do one full 
squat.  There was no evidence of painful motion as he ambulated 
in the hallway with his prosthesis.  There was no edema of the 
left foot, and the foot was stable, with no weakness.  There were 
no corns or calluses of the foot, and no hallux valgus.  There 
was minimal pes planus.  There was no malalignment of the 
Achilles tendon.  There were no calluses of the foot, and no 
redness or edema.  Strength in the foot was 4/5.  There was no 
loss of muscle tone of the left leg, no muscle atrophy, and no 
muscle tenderness.  The examiner noted that an electromyography 
of the left lower extremity showed peripheral neuropathy.  An X-
ray study of the left ankle was normal.  An X-ray study of the 
left foot was normal except for a 4 millimeter shrapnel fragment 
between the base of the 3rd and 4th metatarsal bones and 
deformity of the base of the 5th metatarsal bone consistent with 
old shrapnel injury.  There was a large plantar spur.  The 
pertinent diagnoses were left foot shrapnel wound of the 3rd and 
4th metatarsal bones, left foot 5th metatarsal bone deformity 
secondary to shrapnel injury, left ankle strain, and shrapnel 
injury to the left lower extremity including the ankle per 
medical history, with no visible ankle scar and normal left 
femur, left tibia, and left fibula on X-ray study.

In May 2008, the Veteran complained of intermittent numbness in 
the left lower extremity.  Electromyography findings dated in May 
2008 were consistent with sensory peripheral polyneuropathy.

At an April 2009 VA general medical examination, the examiner 
noted that she had reviewed the claims file.  The Veteran 
complained of daily left foot pain.  He took etodalac, with good 
response.  He did not use a brace or assistive devices.  He said 
the distance he could walk "depends."  He drove with his left 
foot.  He had no treatment for the scar of his left buttock.  On 
examination, there was no swelling or deformity in any joint.  
Palpation of the left ankle was normal.  Dorsiflexion was from 0 
to 20 degrees with no pain.  Plantar flexion was from 0 to 35 
degrees with no pain, and there was mild pain from 35 to 45 
degrees.  There was no additional limitation.  Achilles tendon 
alignment on the left was normal.  Palpation of the feet was 
normal.  There were no calluses.  Eversion and inversion were 
normal with no pain.  There was normal range of motion of the 
toes, and no hallux valgus.  An X-ray study showed no shrapnel in 
the left foot.  The diagnosis was no residual from old shrapnel 
wound to the left foot, and mild chronic strain of the left foot, 
due to aging and obesity.

The RO has rated the Veteran's service-connected residuals of a 
gunshot wound of the left foot, with early degenerative joint 
changes as 10 percent disabling under Diagnostic Codes 5010 and 
5310.

The assignment of a particular diagnostic code, is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).

Governing regulation provides that both the use of manifestations 
not resulting from service-connected disease or injury and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  38 C.F.R. § 4.14.  As shown above, the 
medical evidence reflects that the Veteran has multiple non-
service-connected disabilities affecting his left foot, to 
include hallux valgus, pes planus, calcaneal (heel) spurs, and 
peripheral neuropathy.  The symptoms of these non-service-
connected left foot disabilities will not be considered when 
evaluating the service-connected residuals of a gunshot wound of 
the left foot.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, no added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 20 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbation.  A 10 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A higher 20 percent rating is not warranted for the service-
connected residuals of gunshot wound of the left foot under 
Diagnostic Codes 5003/5010, as the evidence does not show X-ray 
evidence of arthritis with involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional incapacitating 
exacerbation.  See Diagnostic Codes 5010, 5003.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

"Slight," "moderate," and "marked" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

For VA purposes, normal plantar flexion of the ankle is from 0 to 
45 degrees and normal dorsiflexion of the ankle is from 0 to 20 
degrees.  38 C.F.R. § 4.71a, Plate II.  The available medical 
evidence does not show that the Veteran has significant loss of 
plantar flexion or dorsiflexion of the left ankle.  Since the 
Veteran's left foot/ankle disability is not characterized by 
marked loss of range of motion of the left ankle, an increased 20 
percent rating is not warranted under Diagnostic Code 5271. 

Considering the service-connected left foot disability under the 
rating criteria pertaining to muscle injuries, Diagnostic Code 
5310 concerns Muscle Group X, which encompasses the plantar and 
dorsal intrinsic muscles of the foot, and their functions include 
movements of the forefoot and toes and propulsion thrust in 
walking, Diagnostic Code 5311 addresses Muscle Group XI, which 
involves propulsion and plantar flexion of the foot, 
stabilization of the arch, and flexion of the toes, and 
Diagnostic Code 5312 addresses Muscle Group XII.  The function of 
Group XII muscles is dorsiflexion; extension of toes; and 
stabilization of arch.  

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be 
combined with a peripheral nerve paralysis evaluation of the same 
body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  A through and through injury 
with muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard to 
this type of injury should include service department evidence or 
other evidence of in-service treatment for the wound and 
consistent complaints of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

In order to obtain the next-higher 20 percent rating under 
Diagnostic Codes 5310, 5311, or 5312, pertaining to muscle 
injuries of the foot and leg, moderately severe muscle injury 
must be shown.

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
should include entrance and (if present) exit scars indicating 
the track of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

Careful review of the record has led the Board to determine that 
the manifestations of the service-connected residuals of a 
gunshot wound of the left foot most closely approximates the 
rating criteria for no more than moderate disability of the 
muscles.  The evidence does not show that the Veteran experienced 
a through and through or deep penetrating wound by a small high-
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  In essence, the Board finds that the 
minimal degree of disability shown immediately following the 
injury in service, and during several VA examinations conducted 
between 1979 and 2009, as well as the presence of a few retained 
fragments and the lack of any evidence of an exit wound (or 
indeed any scars at all), all weigh heavily against a finding 
that the Veteran sustained injury to more than one muscle group 
of the foot.  In fact, there is very little evidence of any 
muscular pathology of the left foot or ankle due solely to the 
service-connected disability.  Furthermore, given the overall 
absence of pathology or impairment throughout the foot due to the 
service-connected disability alone, the Board finds that the 
Veteran is not being denied an increased rating based on an 
incorrect classification.

With respect to current manifestations, the only cardinal sign or 
symptom noted during examinations is possible fatigue-pain.  The 
Board has considered the Veteran's complaints and notes that he 
is certainly competent to offer a report of his symptoms.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).

The Board finds that the weight of the evidence demonstrates that 
a higher 20 percent rating is not warranted under Diagnostic 
Codes 5310, 5311, or 5312, as moderately severe muscle disability 
is not shown.  38 C.F.R. § 4.73, Diagnostic Codes 5310-5312.

The Board has considered whether a higher rating is warranted 
under other potentially applicable Diagnostic Codes.  A rating in 
excess of 10 percent is not warranted under Diagnostic Code 5277 
(weak foot), Diagnostic Code 5279 (metatarsalgia, anterior), 
Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 
(hallux rigidus), or Diagnostic Code 5282 (hammer toe), as the 
maximum rating available under these codes is 10 percent.  A 
higher rating is also not warranted under Diagnostic Codes 5278 
or 5283, as the medical evidence does not demonstrate that the 
service-connected disability is manifested by claw foot (pes 
cavus) or by malunion or nonunion of the tarsal or metatarsal 
bones.

The Board finds that the weight of the evidence does not show 
that the symptoms of the Veteran's service-connected residuals of 
a gunshot wound of the left foot are analogous to severe 
unilateral acquired flatfoot, with objective evidence of marked 
deformity, pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic callosities.  
See 38 C.F.R. §§ 4.20; 4.71a, Diagnostic Code 5276.

Diagnostic Code 5284 provides for evaluating other foot injuries 
as 30 percent disabling if severe, 20 percent if moderately 
severe, and 10 percent if moderate. 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

The Board finds that the weight of the medical evidence 
demonstrates that the service-connected disability's effects are 
not equivalent to those of a moderately severe foot injury, as 
required under the criteria for the next higher 20 percent rating 
under Diagnostic Code 5284.  In this regard the Board notes that 
in May 2004, there were no signs of edema, instability, weakness, 
or tenderness of the left foot.  On examination in October 2006, 
the foot was stable, strength was 4/5, and there was mild 
tenderness to palpation of the ankle.  At the most recent VA 
examination in April 2009, the examiner found no residual from 
old shrapnel wound to the left foot, and mild chronic strain of 
the left foot, due to aging and obesity.  

The Veteran's lay statements as to the severity of his symptoms 
have been considered.  However, the Board attaches greater 
probative weight to the clinical findings of skilled, unbiased 
professionals than to the Veteran's statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The preponderance of the 
evidence is against a rating higher than 10 percent for the 
Veteran's service-connected residuals of a gunshot wound of the 
left foot.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residual Scar of the Left Buttock, from a Gunshot Wound

At a February 1979 VA examination, the examiner noted a 5-inch by 
1/2-inch old scar of the left buttock, with no retraction, 
tenderness, or loss of muscle.

In December 2000, the Veteran filed a claim for an increased 
rating for the service-connected left buttock scar.

At a May 2001 VA examination, the Veteran reported that he 
received a shrapnel wound of the left buttock, and said he had no 
problems with the scarred area since that time, and that he did 
not even realize it was there at times.  He denied itching, 
tenderness, pain, and swelling of the scarred area.  On 
examination, there was a 3-inch by 1-inch well-healed horizontal 
flat scar of the left buttock.  It was non-tender, smooth, and 
skin-colored, with no noted ulcerations or breakdown.  There was 
no underlying tissue loss, no inflammation, edema, or keloid 
formation.  There was no disfiguration noted, and there was no 
limitation of function due to the scar.  The diagnosis was a scar 
with no functional limitations due to the scar.

At a December 2002 RO hearing, the Veteran testified that his 
left buttock scar was not painful, but tingled and itched 
constantly.

At a January 31, 2003 VA examination, the Veteran complained of 
itching and tingling in his left buttock that was increased if he 
sat for a long time.  On examination, there was a well-healed 7 
by 2 centimeter linear scar of the left buttock that was firm but 
mildly indented.  He had no muscle wasting or muscle herniations.  
He had no edema or keloid formation.  The scar did not cause any 
limitation of motion.  There was no involvement of the large 
muscle group of the buttocks.  An X-ray study showed no foreign 
bodies, or evidence of fracture or dislocation.  Shrapnel was not 
appreciated.  The diagnosis was a scar of the left buttocks with 
minimal disfiguration and minimal functional loss due to pain.

At a May 2004 VA examination, the Veteran complained of 5/10 pain 
in the left buttock when sitting.  He said the pain occurred 
daily and lasted about 20 minutes.  The pain was relieved by 
getting up and walking around.  On examination, the left buttock 
scar was 4.5 by .5 inches, moveable, slightly tender to touch.  
There was 2/10 tenderness to touch.  The scar had no adherence, 
the texture of the skin was similar to the skin around it, and 
the scar was stable.  It was superficial, depressed about .25 
inches, there was no inflammation, edema, keloid, distortion, 
induration, or inflexibility, and it did not limit motion of the 
hip.  An X-ray study of the left hip was within normal limits.  
The diagnoses were status post gunshot wound of the left "hip," 
scar of the left hip, secondary to above, and a negative X-ray 
study of the left hip.

At a December 2005 Board hearing the Veteran reported that he had 
pain that was inside the left buttock, not on the surface.

At an October 2006 VA examination, the Veteran reported that 
during service, he suffered a gunshot wound to the left buttock, 
and that part of the left buttock was removed.  He said that 
during his initial treatment after his gunshot wound, one-half of 
his rear end was removed by a pair of scissors.  He complained of 
redness, itching, and soreness.  On examination, there was a scar 
of the left buttock that was well-healed, and without erythema, 
edema, or swelling.  The scar was slightly hyperpigmented in 
color.  The scar was 12.5 by 1 centimeters.  The scar was 
flexible.  There was no pain at the scar, but he reported 
tenderness upon palpation.  There was no adherence to the 
underlying tissue.  There was no shiny or scaly area noted at the 
scar site.  The scar was stable.  There were no ulcerations or 
skin breakdown noted.  It was superficial.  There was no 
adherence to the underlying soft tissue.  The scar was without 
inflammation, edema, or keloid formation.  There was a slight 
amount of indentation at the scar that measured about 2 
centimeters within the center of the scar area.  There was no 
adherence and it was flexible.  The scar was non-disfiguring.  
The pertinent diagnoses were "scars" left buttock, and shrapnel 
injury of the left buttock with stable scar.

In an October 2007 rating decision, the AMC granted a 10 percent 
rating for the scar of the left buttock, effective January 31, 
2003, and granted service connection for osteoarthritis of the 
left hip, as secondary to the service-connected scar.

At an April 2009 VA general medical examination, the examiner 
noted that she had reviewed the claims file.  He had a 
superficial well-healed scar over the left buttock that had no 
anatomic relationship to the left hip joint.  There was no 
interval change in the scar.  The scar was not deep and did not 
interfere with range of motion.  The Veteran reported that he had 
received no treatment for the left buttock scar.  The pertinent 
diagnosis was superficial scar of the left buttock.

The RO has rated the Veteran's service-connected gunshot wound 
scar of the left buttock as noncompensable prior to January 31, 
2003, and as 10 percent disabling from that date, under 
Diagnostic Code 7804.

When the requirements for a compensable rating of a diagnostic 
code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 
4.31.

During the appeal period, the criteria for rating skin 
disabilities were revised, effective on August 30, 2002.  
Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria; 
however, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  The skin rating criteria 
were again revised in October 2008, but such criteria are only 
applicable to claims filed on or after that date, and thus are 
not applicable in this case, as the Veteran's claim was filed in 
2000.  A review of the record demonstrates that the claim has 
been considered under the unrevised and the revised rating 
criteria, and, given the procedural history of this case, the 
Veteran was made aware of the changes.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the prior (unrevised) rating criteria, superficial scars 
which are poorly nourished scars with repeated ulcerations, or 
tender and painful on objective demonstration warrant a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002).  Other scars are rated on the basis of limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Under the revised rating criteria, scars, other than of the head, 
face, or neck, which are deep or cause limited motion, are to be 
rated under Diagnostic Code 7801.  Diagnostic Code 7801 provides 
that a 10 percent evaluation is assignable for such scars when 
the area or areas exceed 6 square inches (39 sq. cm.).  A 20 
percent evaluation is assignable when the area or areas exceed 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801.  Scars 
in widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of this 
part.  A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7801, Note (1), (2).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under Diagnostic Code 7802.  Diagnostic Code  7802 provides that 
a 10 percent evaluation is assignable for area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with § 4.25 of this part.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable 
for scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 
(1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable 
for scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation rule.) 38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (2).

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 
7805.


Prior to January 31, 2003

Prior to January 31, 2003, the weight of the medical evidence 
shows that the Veteran's scar of the left buttock, a residual of 
a subcutaneous rifle graze of the left buttock, was 
noncompensable, as discussed below.  

On VA examination in February 1979, the scar was measured as 5-
inch by 1/2-inch, and on VA examination in May 2001, the scar was 
measured as 3-inch by 1-inch.    The May 2001 examination only 
showed a horizontal flat scar of the left buttock which was a 
superficial, well-healed, non-tender, and non-adherent scar, with 
no underlying tissue loss.  In fact, the Veteran said he had no 
problems with the scarred area, and that he did not even realize 
it was there at times.  The medical evidence dated prior to 
January 31, 2003 shows no functional impairment attributable to 
the left buttock scar.

Given this evidence, the left buttock scar is not compensable 
under any of the old or new scar rating codes, and a 
noncompensable rating is proper during the period prior to 
January 31, 2003.  38 C.F.R. §§ 4.31, § 4.118, Diagnostic Code 
7804 (2002 and 2008).

From January 31, 2003

On VA examination on January 31, 2003, the Veteran's scar of the 
left buttock was described as a well-healed 7 by 2 centimeter 
linear scar of the left buttock that was firm but mildly 
indented, and did not involve the muscles. The scar did not cause 
any limitation of motion, but there was minimal functional loss 
due to pain.  On examination in May 2004, the scar was 4.5 by .5 
inches, moveable, non-adherent, stable, superficial, slightly 
tender to touch, and did not limit motion of the hip.  On 
examination in October 2006, the scar was 12.5 by 1 centimeters, 
well-healed, flexible, non-adherent, stable, superficial and 
tender.  On examination in April 2009, the scar was superficial, 
well-healed, and did not interfere with range of motion.

These findings support the current 10 percent rating for 
superficial tender scars under Diagnostic Code 7804 of either the 
old or new criteria.  The surface area involved in the scarring 
does not satisfy the criteria for a 20 percent rating under the 
new criteria of Diagnostic Code 7801.  Additionally, all of the 
examination reports specifically note that the scar is not deep.  
There is no functional impairment as would warrant consideration 
of Diagnostic Code 7805.

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for a left buttock scar during 
the period from January 31, 2003. Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.

ORDER

An increased rating in excess of 10 percent for service-connected 
residuals of a gunshot wound of the left foot is denied.

Prior to January 31, 2003, a compensable rating for a left 
buttock scar is denied.

From January 31, 2003, a rating in excess of 10 percent for a 
left buttock scar is denied.


REMAND

In a June 2009 rating decision, the RO denied entitlement to a 
TDIU rating.  The Veteran was notified of this decision by a 
letter dated in June 2009.  In a lengthy statement received by 
the Appeals Management Center (AMC) in October 2009, and later 
received by the RO on November 6, 2009, the Veteran wrote, "Yes 
I disagree with your Decision."  By a letter to the Veteran 
dated in January 2010, the RO stated that it was unable to accept 
his notice of disagreement received on November 6, 2009, because 
he did not specify the issues with which he was disagreeing.

The Board finds that the October 2009 statement is a timely 
notice of disagreement as to the June 2009 denial of a TDIU 
rating, and notes that in that statement and in another statement 
received in December 2009, the Veteran expressed his disagreement 
with the RO's denial of a TDIU rating.  

Where a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  This claim is being remanded for issuance of a 
statement of the case and to give the Veteran the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
19.26 (2010).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran, 
addressing the issue of entitlement to a TDIU 
rating.  The Veteran must be advised of the 
time limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, only 
if an appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


